—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Garry, J.) dated May 16, 1995, which granted the motion of the defendant 4905 Ave. D Realty, Inc., for summary judgment dismissing the complaint insofar as it is asserted against it, and denied its cross motion to compel the City of New York to permit inspection and copying of specified documents in the City’s possession.
Ordered that the order is affirmed, with costs.
It is well settled that an out-of-possession lessor is not liable for injuries that occur on the premises unless the lessor has retained control or is contractually obligated to repair unsafe conditions (see, Pirillo v Long Is. R. R., 208 AD2d 818; Aprea v Carol Mgt. Corp., 190 AD2d 838; LaFleur v Power Test Realty Co. Ltd. Partnership, 159 AD2d 691). The record reveals that the landlord, the defendant 4905 Ave. D Realty, Inc., was not involved with any of the tenant’s operations. Therefore, in this personal injury action arising out of a shooting incident at the tenant’s night club, the court properly granted summary judgment in favor of the defendant landlord.
*660We have considered that plaintiff’s remaining contentions and find them to be without merit. Rosenblatt, J. P., Sullivan, Copertino and Goldstein, JJ., concur.